[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                      SEPTEMBER 19, 2005
                                No. 04-14864           THOMAS K. KAHN
                          ________________________         CLERK


                     D. C. Docket No. 01-00026-CV-RWS-2

STATE OF GEORGIA,


                                                          Plaintiff-Appellant,

LAKE LANIER ASSOCIATION,


                                                          Intervenor-Plaintiff,

                                     versus

THE UNITED STATES ARMY CORPS
OF ENGINEERS,
GREGORY R. DAHLBERRY, in his
official capacity as Acting Secretary
of the United States Army,
JOSEPH W. WESTPHAL, in his official
capacity as Assistant Secretary of
the United States Army for Civil Works,
ROBERT W. FLOWERS, in his official
capacity as Commander and Chief of
Engineers, United States Army Corps of
Engineers,
PHILLIP R. ANDERSON, in his
official capacity as Division Commander,
South Atlantic Division, United
States Army Corps of Engineers,
J. DAVID NORWOOD, in his official
capacity as District Commander,
Mobile District, United States
Army Corps of Engineers,


                                                        Defendants-Appellees,

SOUTHEASTERN FEDERAL POWER
CUSTOMERS, INC.,


                                                         Intervenor-Defendant,

STATE OF FLORIDA,
STATE OF ALABAMA,

                                                        Intervenors-Appellees,

GWINNETT COUNTY, GEORGIA,
ATLANTA REGIONAL COMMISSION,


                                                        Intervenors-Appellants,

CITY OF GAINESVILLE, Georgia,

                                                                    Appellant.


                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (September 19, 2005)

                                     2
Before BARKETT and MARCUS, Circuit Judges, and GEORGE *, District Judge.

PER CURIAM:

       The State of Georgia, Gwinnett County, the Atlanta Regional Commission,

and the City of Gainesville appeal an order of abatement. The district court abated

and administratively closed this case, pending final judgment in Alabama v. U.S.

Corps of Engineers, No. CV-90-H-01331-E, a substantially similar case proceeding

before the United States District Court for the Northern District of Alabama.

       We review the district court’s decision to abate on abstention grounds for

abuse of discretion. See Ambrosia Coal and Constr. Co. v. Morales, 368 F.3d

1320, 1332 (11th Cir. 2004). Seeing none, we AFFIRM the abatement.

       AFFIRMED.




*
 Honorable Lloyd D. George, United States District Judge for the District of Nevada, sitting by
designation.

                                              3
4